          Case 5:19-cv-00415-TES Document 29 Filed 01/03/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


TRANSAMERICA LIFE INSURANCE
COMPANY,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                        5:19-cv-00415-TES
BERNO I. PETTERSSON, JR. and MARTIE
JANE ALBERT,

        Defendants.


                              ORDER TO REASSIGN CASE



        Plaintiff Transamerica Life Insurance Company (“Transamerica”) is the carrier of

 a $100,000 term life insurance policy that insured Norma Jean Pettersson’s life. Mrs.

 Pettersson died on May 5, 2019. [Doc. 1-30].

        Faced with competing claims following the insured’s death, Transamerica

 initiated this statutory interpleader action to determine the correct beneficiary on

 October 16, 2019. [Doc. 1]. Subsequently, Transamerica paid $104,321.10 into the Court’s

 registry, representing the death benefit of $100,000, interest of $4,228.57, and a premium

 refund of $92.53. The Court then entered a Rules 16/26 Scheduling Order [Doc. 16] and

 even extended it at the request of Defendant Martie Jane Albert. [Doc. 20].
         Case 5:19-cv-00415-TES Document 29 Filed 01/03/21 Page 2 of 2




       On May 1, 2020, the Court dropped TransAmerica from the case. [Doc. 22]. After

the extended discovery expired, the Court held a telephone conference with the parties

to discuss how the case would move forward. [Doc. 25].

       During the telephone conference, the parties confirmed that neither side had

requested a jury trial. The Court then brought up the topic of the parties consenting to

have a magistrate judge hear their case. The Court also explained that neither party was

required to consent to the assignment. Both parties agreed, on the record, and

consented to the Court reassigning the case to a magistrate judge. Out of an abundance

of caution, the Court directed the Clerk of Court to send out another consent form for

the parties to sign and return. To date, the Court has received the consent form from

only Defendant Albert.

       Given that the parties unequivocally provided their oral consent to transfer this

case to a magistrate judge during a recorded telephone conversation with the Court, the

Court finds that the requirements of 28 U.S.C. § 636(c) and Federal Rule of Civil

Procedure 73 have been satisfied. See also Kadonsky v. U.S., 216 F.3d 499, 502 (5th Cir.

2000), reh’g and reh’g en banc denied 234 F.3d 31, cert. denied, 531 U.S. 1176. Accordingly,

the Court DIRECTS the Clerk of Court to reassign this case to a magistrate judge.

       SO ORDERED, this 3rd day of January, 2021.

                                           s/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT



                                              2
